Citation Nr: 1038877	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-23 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and 
from July 1989 to March 2001.  

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  During the hearing, the Veteran submitted a 
waiver of his right to initial RO consideration of evidence 
submitted after the last supplemental statement of the case in 
March 2009.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  

The August 2007 rating decision also addressed the issue of 
service connection for peripheral neuropathy of the upper and 
lower extremities.  The Veteran included these issues in his 
September 2007 notice of disagreement.  However, service 
connection for peripheral neuropathy of the upper and lower 
extremities was granted in a March 2009 rating decision, and the 
Veteran did not perfect an appeal of the issues.  Accordingly, 
these issues are not before the Board.  

The issue of entitlement to service connection for depression has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

With regard to the Veteran's increased rating claim for diabetes 
mellitus, the last VA examination was in February 2007.  The 
examiner noted that diabetes did not cause any restriction of 
activities.  

Under Diagnostic Code 7913, a 40 percent evaluation is assigned 
if diabetes mellitus requires insulin, restricted diet and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  

During the September 2010 Board hearing, the Veteran testified 
that his diabetes mellitus causes regulation of activity; his 
physician told him to limit his bicycle riding because his blood 
sugar drops during that activity.  He stated that his physician 
did not put this recommendation in writing.  He and his 
representative requested a new VA examination to ascertain the 
current severity of his diabetes mellitus, including whether his 
activities need to be regulated.  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, as in this case, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA determines 
that there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 3.327(a) 
(2009).  As the Veteran's statements regarding his physician's 
recommendation to avoid cycling show that diabetes mellitus may 
have increased in severity, the Board finds that a 
contemporaneous and thorough VA examination should be conducted 
to determine the current severity of the disability.  

The Veteran also claims entitlement to service connection for 
erectile dysfunction as secondary to service-connected diabetes 
mellitus.  Service connection may be granted where a disability 
is proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310 (2009).  Compensation is 
payable when a service-connected disability has aggravated a non-
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  There is a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  See 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

VA medical center treatment records show the Veteran's complaints 
of erectile dysfunction.  The Veteran underwent a VA examination 
in March 2007.  The Board notes that the examiner did not have 
access to the claims file.  She opined that erectile dysfunction 
is not related to the Veteran's diabetes mellitus and is more 
likely related to antidepressive therapy and substance abuse.  
However, during the Board hearing, the Veteran testified that he 
no longer takes antidepressants, yet he still suffers from 
erectile dysfunction.  He requested a new VA examination.  
  
In light of the new information regarding the Veteran's 
antidepressant medication use and the previous examiner's failure 
to address the issue of aggravation, the Board finds that a new 
VA opinion is required to address the issue of whether the 
Veteran's service-connected diabetes mellitus caused or 
aggravated his erectile dysfunction.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to assess the current severity of 
his diabetes mellitus type II.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer a detailed 
description of the severity of the 
disability.  

The examiner is specifically asked to comment 
on whether the Veteran's activities are or 
should be regulated due to his diabetes 
mellitus.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.  The RO should arrange for a physician to 
review the Veteran's claims file and provide 
an opinion as to whether the Veteran's 
diabetes mellitus either caused or aggravated 
his erectile dysfunction.  

If aggravation is found, the examiner should 
offer an opinion as to the baseline level of 
erectile dysfunction prior to the onset of 
aggravation and the severity of the 
disability after aggravation occurred.  If 
any of the increase in severity of erectile 
dysfunction is due to natural progress of the 
disease, the examiner should indicate the 
degree of disability due to natural 
progression.  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  

A rationale behind all opinions offered would 
be of considerable assistance to the Board.  

Please send the claims folder to the examiner 
for review.

3.  Thereafter, the Veteran's claim of 
entitlement to a rating in excess of 20 
percent for diabetes mellitus and entitlement 
to service connection for erectile dysfunction 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



